Name: COMMISSION REGULATION (EEC) No 1518/93 of 21 June 1993 establishing a list of products excluded from the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  trade;  deterioration of the environment;  health;  electrical and nuclear industries
 Date Published: nan

 No L 150/30 Official Journal of the European Communities 22. 6. 93 COMMISSION REGULATION (EEC) No 1518/93 of 21 June 1993 establishing a list of products excluded from the application of Council Regulation (EEC) No 737/90 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 737/90 of 22 March 1990 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station ('), and in particular Article 6 thereof, Whereas, in accordance with Regulation (EEC) No 737/90 the Commission shall adopt a list of products excluded from its application ; Whereas most agricultural products currently imported from third countries are free of radioactive contamination from the Chernobyl accident or so slightly contaminated as to present a negligible risk to health ; Whereas the list of products excluded from the applica ­ tion of Regulation (EEC) No 737/90, established by Commission Regulation (EEC) No 598/92 (2), has to be extended to take this into account : Whereas the measures provided in this Regulation are in accordance with the opinion of the ad hoc Committee instituted by Regulation (EEC) No 737/90, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 598/92 is hereby repealed. Article 2 All products other than those listed in the Annex are excluded from the scope of Regulation (EEC) No 737/90 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 82, 29. 3. 1990, p. 1 . (2) OJ No L 64, 10 . 3 . 1992, p. 15 . 22. 6. 93 No L 150/31Official Journal of the European Communities ANNEX List of products to which Council Regulation (EEC) No 737/90 of 22 March 1990 is applicable CN code Description 0101 19 10 (Live horses, asses, mules and hinnies): (Horses): For slaughter 0102 90 (Live bovine animals) : (other) : Domestic species 0103 91 (Live swine) : (Other) : Weighing less than 50 kg 0103 92 ( " ) : ( " ) : Weighing 50 kg or more 0104 10 (Live sheep and goats): (Sheep) (except pure-bred breeding animals 0410 10 10) 0104 20 90 ( " ) : (Goats) : Other 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls 0106 00 Other live animals 02 Meat and edible meat offal 04 Dairy produce ; birds' eggs ; natural honey ; edible products of animal origin, not elsewhere specified or included (except 0408 11 90, 0408 19 90, 0408 91 90, 0408 99 90) 0701 90 (Potatoes, fresh or chilled) : Other 0703 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled (except 0703 20 00 garlic) 0706 Carrots, turnips, salad beetroot, salsify, celeriac , radishes and similar edible roots, fresh or chilled 0709 51 (Other vegetables, fresh or chilled) : Mushrooms (except cultivated mushrooms 0709 51 10) 0710 10 00 (Vegetables (uncooked or cooked by steaming or boiling in water), frozen): Potatoes 0710 80 60 ( " ): Mushrooms 071 1 90 40 (Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions) but unsuitable in that state for immediate consumption) : (other vegetables ; mixtures of vegetables) : (Mushrooms) : of the species Agaricus 071 1 90 60 ( " ) : ( " ) : ( ' ) : Other 0712 10 00 (Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared) : Pota ­ toes whether or not cut or sliced but not further prepared 071 2 20 00 ( " ) : Onions 0712 30 00 ( " ): Mushrooms and truffles 0712 90 50 ( " ): (Other vegetables ; mixtures of vegetables): Carrots 0810 40 (Other fruit, fresh): Cranberries, bilberries and other fruits of the genus Vaccinium 0811 90 50 (Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter) : (Other) : Fruit of the species Vaccinium myrtillus 0811 90 70 ( " ): (Other) : Fruit of the species Vaccinium myrtilloides and Vaccinium angustifo ­ lium 0812 90 40 (Fruit and nuts provisionally preserved (for example) by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption) : (Other) : Fruit of the species Vaccinium myrtillus No L 150/32 Official Journal of the European Communities 22. 6. 93 CN code Description 0813 Fruit, dried, other than that of heading Nos 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter : (except 0813 40 50 papaws and 0813 40 60, tamarinds) 0902 Tea, whether or not flavoured 0909 Seeds of anise, badian, fennel , coriander, cumin or caraway ; juniper berries (except 0909 30 1 1 , 0909 40 1 1 , 0909 50 1 1 ) 0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices 1601 00 Sausages and similar products, of meat, offal or blood ; food preparations based on these products 1602 Other prepared or preserved meat, meat offal or blood 1603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates 2001 90 50 (Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid) : (Other) : Mushrooms 2001 90 75 ( " ) : ( " ) : Salad beetroot (Beta vulgaris var. conditiva) 2003 10 (Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid) : Mushrooms , 2004 10 (Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen) : Potatoes 2005 20 (Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen) : Potatoes 2101 20 (Extracts, essences and concentrates, of coffee, tea or mate and preparations with a basis of these products or with a basis of coffee, tea or mate ; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof) : Extracts, essences and concentrates, of tea or mate, and preparations with a basis of these extracts, essences or concentrates, jor with a basis of tea or mate 2101 30 ( " ): Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof